Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities: Within paragraph [0011] of the specification, the reference to formula (R-4) is incorrect.  
Appropriate correction is required.
3.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within claim 2, the reference to formula (R-4) is incorrect.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haubennestel et al. (US 6,420,466).
	Haubennestel et al. disclose a thixotropic urethaneurea produced from toluene diisocyanate and having applicants’ claimed structure.  See abstract and column 1, lines 6-39.  Furthermore, within column 6, lines 5+, it is disclosed that the urethaneurea is added to binders (acrylates) in an amount that falls within that claimed.  The binder meets applicant’s polymerizable component.  It is noted that the statement of intended use, “for optical member”, does not carry patentable weight.
6.	Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765